Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 2/18/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1, 3-11 and 17-26  are allowed because the prior art of record fails to disclose that:
-wherein the enable circuit includes a first power supply terminal configured to receive a
first voltage in the first power domain, and wherein the plurality of level shifters each include a
second power supply terminal configured to receive a second voltage in the second voltage
domain as combined in claim 1.
-inverting the received enable signal by the enable circuit: and outputting the inverted enable signal from the enable circuit to each of the plurality of level shifters; and providing an output signal in a second voltage domain higher than the first power domain at a first output terminal of each of the level shifters corresponding to the respective input signal in response to the inverted enable signal as combined in claims 17-25.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842